— Appeal by the defendant (1) from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered December 17, 1985, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court, dated March 20, 1987, which denied his motion pursuant to CPL 440.10.
*662Ordered that the judgment and order are affirmed.
Under the circumstances defense counsel’s failure to renew a motion premised on speedy trial grounds (see, CPL 30.20, 30.30) did not constitute the ineffective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Droz, 39 NY2d 457; People v Torrence, 135 AD2d 1075). The mere fact that a pretrial motion was not made is not a talismanic indicator that a defendant has been denied the assistance of counsel to which he is constitutionally entitled (see, People v Prescott, 133 AD2d 472; People v Boero, 117 AD2d 814; People v Taylor, 105 AD2d 814). In any event, we are not persuaded that the defendant’s speedy trial motion would have been successful if it had been renewed (see, People v Manley, 63 AD2d 988, 989; see also, People v Taylor, 127 AD2d 714; People v Walters, 127 AD2d 870, lv denied 69 NY2d 956, 70 NY2d 658; cf., People v Torrence, supra). Bracken, J. P., Weinstein, Rubin and Hooper, JJ., concur.